         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 1 of 15




                              No. 19-cv-00390-VAB
______________________________________________________________________________

                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT
______________________________________________________________________________

                       In re COREY KUPERSMITH, Debtor.
______________________________________________________________________________

                               COREY KUPERSMITH, Appellant,

                                            v.

        WILLIAM K. HARRINGTON, AS UNITED STATES TRUSTEE, Appellee.
______________________________________________________________________________

          ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF CONNECTICUT
______________________________________________________________________________

                 MOTION TO DISMISS BANKRUPTCY APPEAL
______________________________________________________________________________

RAMONA D. ELLIOTT                                WILLIAM K. HARRINGTON
Deputy Director/General Counsel                  United States Trustee for Region 2
P. MATTHEW SUTKO                                 KIM L. McCABE
Associate General Counsel                        Assistant United States Trustee
SUMI SAKATA                                      HOLLEY L. CLAIBORN
Trial Attorney                                   ANDREW D. VELEZ-RIVERA
                                                 Trial Attorneys

U.S. Department of Justice                       U.S. Department of Justice
Executive Office for                             Office of the United States Trustee
 United States Trustees                          150 Court Street, Room 302
441 G Street, NW, Suite 6150                     New Haven, CT 06510
Washington, DC 20530                             Tel: (203) 773-2210
Tel: (202) 307-1399                              Fax: (203) 773-2217
Fax: (202) 307-2397




                                          ~1~
         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 2 of 15



       Appellee, William K. Harrington, United States Trustee for Region 2 (“United States

Trustee”),1 pursuant to 28 U.S.C. § 158 and Rules 8003 and 8004 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rule”), files this Motion to Dismiss the Bankruptcy Appeal

of Appellant, Corey Kupersmith.

                                  SUMMARY STATEMENT

       Mr. Kupersmith has appealed a bankruptcy court order denying his motion for a third

extension of time to file an objection to the United States Trustee’s motion for summary

judgment in an adversary proceeding seeking to revoke his bankruptcy discharge. The Court

should dismiss the appeal. The appeal is interlocutory and Mr. Kupersmith has failed to request

leave to take an interlocutory appeal. There are, moreover, no exceptional circumstances

warranting an award of an interlocutory appeal.

       To the contrary, the motion for summary judgment and adversary proceeding remain

pending. When the bankruptcy court enters the final order resolving the adversary proceeding,

Mr. Kupersmith will either have prevailed or, should he lose, he can challenge the denial order at

issue here, which will have merged with the final judgment.




1
    The United States Trustee is an official of the Department of Justice appointed by the
Attorney General to supervise the administration of bankruptcy cases. 28 U.S.C. §§ 581-89. It is
the United States Trustee’s “responsibility to represent and protect the public interest” in
bankruptcy cases. Adams v. Zarnel (In re Zarnel), 619 F.3d 156, 162 (2d Cir. 2010); see also
H.R. Rep. No. 95-595, at 88 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6049 (United States
Trustees “serve as bankruptcy watch-dogs to prevent fraud, dishonesty and overreaching in the
bankruptcy arena”). To this end, Congress has provided that the United States Trustee “may
raise and may appear and be heard on any issue in any case or proceeding” under title 11, 11
U.S.C. § 307, and has standing under section 307 to appear and be heard on any issue in any
bankruptcy case, despite the lack of pecuniary interest in the outcome. Zarnel, 619 F.3d at 162.
                                             ~2~
         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 3 of 15



       The Court should also dismiss the appeal because on procedural grounds. Mr.

Kupersmith has failed to file the mandatory designation of items to be included in the record on

appeal and a statement of issues to be presented.

                                             FACTS

       On December 29, 2012, Mr. Kupersmith filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code. In re Corey Kupersmith, Bankr. Case No. 12-52303 (JAM). On

November 19, 2014, Mr. Kupersmith’s case was converted to chapter 7. Bk. Dkt. 344.2 Mr.

Kupersmith received a chapter 7 discharge of debts in an order entered on February 18, 2015.

Bk. Dkt. 362.

       On March 22, 2018, the United States Trustee filed a complaint seeking to revoke and

deny Mr. Kupersmith’s bankruptcy discharge (“Discharge Complaint”). The filing of the

Discharge Complaint constituted the initiation of the adversary proceeding captioned United

States Trustee v. Corey Kupersmith, A.P. 18-5015 (JAM). A.P. Dkt. 1.3

       In general terms, the Discharge Complaint asserts causes of action against Mr.

Kupersmith under 11 U.S.C. §§ 727(d)(2), (a)(2), and (a)(4)(A), based on both his unauthorized

receipt and concealment of assets of the bankruptcy estate and false oaths. See id. The

Discharge Complaint alleges that, during the chapter 7 phase of his bankruptcy case, Mr.

Kupersmith (a) received estate funds in excess of $150,000 directly from investments and

converted them for his own use; (b) lied under oath at his chapter 7 meeting of creditors about

receiving certain investment funds, and (c) has failed and refused to turn over the monies to the



2 All references to “Bk. Dkt.” refer to documents filed in the docket of Mr. Kupersmith’s
bankruptcy case. Bankr. Case No. 12-52303 (JAM).

3  All references to “A.P. Dkt.” refer to documents filed in the docket of the adversary
proceeding. A.P. Case No. 18-5015 (JAM).
                                              ~3~
         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 4 of 15



chapter 7 trustee. See id. The Discharge Complaint also alleges that, after the bankruptcy case

was converted to chapter 7, Mr. Kupersmith took funds from the estate’s chapter 11 debtor-in-

possession account, and failed and refused to turn over the monies to the chapter 7 trustee. See

id. Mr. Kupersmith filed an initial answer to the Complaint, and after being ordered by the

bankruptcy court to file a more definite answer, filed a subsequent answer. A.P. Dkt. 5, 9 and

12.

       On November 9, 2018, the United States Trustee filed a motion for summary judgment

on all counts of the Discharge Complaint (“Summary Judgment Motion”). A.P. Dkt. No. 16-17.

Three requests by Mr. Kupersmith for extensions of time to object to the Summary Judgment

Motion then followed. First, without objection, Mr. Kupersmith sought and obtained an

extension to object until January 11, 2019. A.P. Dkt. 22-23.

       Second, on January 11, 2019, alleging illness, Mr. Kupersmith sought a second extension

until February 15, 2019. A.P. Dkt. No. 26. The United States Trustee filed a limited objection to

this second request, indicating that he had no opposition to Mr. Kupersmith’s request, so long as

the second extension was final and no further extensions would be approved. A.P. Dkt. 27. The

bankruptcy court agreed, and granted Mr. Kupersmith a final extension until February 15, 2019

(“Second and Final Extension Order”). A.P. Dkt. 28. The Second and Final Extension Order

expressly provided: “This will be the final extension for the Defendant to respond to the Motion

for Summary Judgment.” Id.

       On February 15, 2019, this time alleging lengthy preparations for a hearing in a Georgia

bankruptcy case, illness, and the need to obtain new counsel, Mr. Kupersmith filed a motion

seeking a third extension of time to file an objection to the Summary Judgment Motion (“Third

Extension Motion”). A.P. Dkt. 30. On February 20, 2019, the United States Trustee filed an



                                             ~4~
         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 5 of 15



objection to Mr. Kupersmith’s Third Extension Motion, noting that he already had been given a

72-day extension of time to respond to the Summary Judgment Motion, and had repeatedly

invoked illness yet refused to turn over medical records and had been healthy enough to

participate in the Georgia bankruptcy case. A.P. Dkt. 31.

       On February 21, 2019, the bankruptcy court entered an order denying the Third

Extension Motion (“Order Denying Third Extension”). A.P. Dkt. 32 (virtual docket entry). On

the express ground that the court’s Second and Final Extension Order was a final extension, the

Order Denying Third Extension declined giving Mr. Kupersmith yet more time. See id.

       On March 7, 2019, Mr. Kupersmith filed a Notice of Appeal of the Order Denying Third

Extension. A.P. Dkt. 36. He also simultaneously filed an “emergency” motion for leave to file

an untimely objection to the Summary Judgment Motion, largely on the grounds that the

bankruptcy court had not scheduled an evidentiary hearing and that his third extension request

was timely. A.P. Dkt. 35.

       Based on the relief sought in Mr. Kupersmith’s “emergency” motion, the United States

Trustee treated it as a motion for reconsideration under Bankruptcy Rule 9024 (“Motion to

Reconsider”), and filed an objection thereto based on the motion’s failure to meet the standards

of that rule. A.P. Dkt. 39. On March 15, 2019, the bankruptcy court entered an order denying

reconsideration of its Order Denying Third Extension (“Order Denying Reconsideration”). A.P.

Dkt. 41 (virtual docket entry). Again, the bankruptcy court reasoned that its Second and Final

Extension Order was a final extension, and that Mr. Kupersmith had not shown cause why he

failed to comply with that order. See id.




                                             ~5~
          Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 6 of 15



       Mr. Kupersmith has not appealed the Order Denying Reconsideration. He has not

requested a stay of the Order Denying Third Extension, or sought leave to file an interlocutory

appeal of such order.

       Mr. Kupersmith’s appeal of the Order Denying Third Extension was docketed in this

Court on March 13, 2019. Dkt. 1. Mr. Kupersmith has not filed a designation of the items to be

included in the record on appeal or a statement of the issues to be presented pursuant to

Bankruptcy Rule 8009(a)(1), or sought an extension of time within which to do so.

       In the bankruptcy court, the United States Trustee’s Summary Judgment Motion remains

pending, and the Adversary Proceeding remains unresolved.

                                          ARGUMENT

I.     This Bankruptcy Appeal Should be Dismissed on Jurisdictional Grounds.

       A.      The Order Denying Third Extension is Interlocutory.

       Appeals in bankruptcy proceedings are governed by 28 U.S.C. § 158. Under section

158(a), parties have an appeal of right from orders that “finally dispose of discrete disputes” in

bankruptcy “cases and proceedings.” Bullard v. Blue Bills Bank, __ U.S. __, 135 S. Ct. 1686,

1692 (2015).

       Here, the Order Denying Third Extension arose in the context of an adversary proceeding.

A.P. Dkt. 1, 32. Adversary proceedings are just civil suits asserted within the context of a

bankruptcy case. See Fed. R. Bankr. P. 7001 (specifying what matters constitute adversary

proceedings); In re Caldor Corp., 303 F.3d 161, 169 n.4 (2d Cir. 2002) (adversary proceedings

“have been described as ‘fully blown federal lawsuits within the larger bankruptcy case.’”); SLW

Capital, LLC v. Mansaray- Ruffin (In re Mansaray-Ruffin), 530 F.3d 230, 234 (3d Cir. 2008)




                                              ~6~
          Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 7 of 15



(explaining that an “adversary proceeding is essentially a self-contained trial – still within the

original bankruptcy case – in which a panoply of additional procedures apply”).

       As a result, an “adversary proceeding is perhaps the clearest example of a ‘discrete

dispute’ or ‘judicial unit’ within the bankruptcy case.” Fleet Data Processing Corp. v. Branch (In

re Bank of New England Corp.), 218 B.R. 643, 647 (B.A.P. 1st Cir. 1998); see also Sumy v.

Schlossberg, 777 F.2d 921, 923 (4th Cir. 1985) (providing that “[m]ost adversary proceedings ...

will satisfy the ... test of being discrete disputes within the larger case.”). And the “disposition of

a discrete dispute is generally considered to be the resolution of an adversary proceeding” within

the bankruptcy case. In re Chataeugay Corp., 922 F.2d 86, 90 (2d Cir. 1990).

       It follows that, for bankruptcy appellate purposes, the “adversary proceeding… is the

relevant judicial unit upon which [the] finality analysis focuses.” Bank of New England, 218 B.R.

at 647; see also Chateaugay, 922 F.2d at 89-90 (an order resolving an adversary proceeding is a

final order appealable as of right); Failon v. Compass Chemical International, LLC, Case No. 16-

cv-00317-JAG, 2016 WL 4599904, *1 (E.D. Va. Sep. 2, 2016) (“the adversary proceeding itself

is the discrete dispute, so an order ending an adversary proceeding would qualify as a final order,

ripe for appeal…. [But c]ourts generally do not parse even further to find discrete disputes within

the discrete dispute of the adversary proceeding.”)

       An order entered in an adversary proceeding is final only if it “fixes the rights and

obligations of the parties” by “finally dispos[ing]” of the dispute. Bullard, 135 S. Ct. at 1692.

The ruling on appeal here, the Order Denying Third Extension, does not meet that criterion

because it did not resolve the adversary proceeding pending in the bankruptcy court. Quite the

contrary, because the Summary Judgment Motion remains pending, the adversary proceeding

necessarily remains pending. Therefore, Mr. Kupersmith had no appeal of right from the order at



                                               ~7~
          Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 8 of 15



issue in this appeal. See In re Firstcent Shopping Center, Inc., 141 B.R. 546, 550 (S.D.N.Y.

1992) (“orders denying requests for extensions of time are interlocutory”); Matter of Aucoin, 35

F.3d 167, 169-70 (5th Cir. 1994) (explaining that an order extending time to object to a Debtor’s

discharge is interlocutory because the bankruptcy court will still have to determine whether to

grant or deny the discharge).

        B.      Grounds Do Not Exist to Grant Interlocutory Review.

        District courts also have jurisdiction to hear appeals of interlocutory orders from

bankruptcy courts with leave of court. 28 U.S.C. § 158(a)(3); In re Kassover, 343 F.3d 91, 94

(2d Cir. 2003) (under 28 U.S.C. § 158(a)(3), “a district court has discretionary appellate

jurisdiction over an interlocutory order of a bankruptcy court.”) When seeking to appeal an

interlocutory ruling, a motion for leave to appeal must also accompany the notice of appeal. Fed.

R. Bankr. P. 8004(a). If the appellant fails to file a motion for leave to appeal, the district court

has the discretion to order the appellant to file a motion for leave or to treat to the notice of

appeal as a motion for leave to appeal. Fed. R. Bankr. P. 8004(d) (providing that “if an appellant

timely files a notice of appeal . . . but does not include a motion for leave, the district court . . .

may order the appellant to file a motion for leave, or treat the notice of appeal as a motion for

leave and either grant or deny it”) (emphasis added).

        Mr. Kupersmith did not file a motion for leave to appeal. As a result, this Court should

deny interlocutory review. Nevertheless, even if the Court treats Mr. Kupersmith’s notice of

appeal as a motion for leave to appeal, the Court should deny that motion because interlocutory

appeal is inappropriate.

        Appeals of interlocutory orders are disfavored. Kusinski v. Schering, 614 F. Supp. 247,

249 (D. Conn. 2009). To obtain permission to take an interlocutory appeal, the appellant must



                                                ~8~
          Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 9 of 15



demonstrate “that exceptional circumstances justify a departure from the basic policy of

postponing appellate review until after the entry of a final judgment.” Pawlak v. U.S. Dept. of

Ed. (In re Pawlak), 520 B.R. 177, 182 (D. Md. 2014). In assessing whether an appellant has met

this burden, this Court explained the standards for granting leave to appeal a bankruptcy court’s

interlocutory orders in Traversa v. Education Credit Mgmt. Corp., 386 B.R. 386 (D. Conn.

2008). The Court may employ an analysis similar to that applied when certifying interlocutory

appeals to the Circuit Court under 28 U.S.C. § 1292(b). Id., at 388. Under that analysis, leave to

file an interlocutory appeal should only be granted “where the order in question involves a

controlling question of law as to which there is substantial ground for difference of opinion and .

. . an immediate appeal from the order may materially advance the ultimate termination of the

litigation.” Id. Disaggregated into constituent factors, “in order for an interlocutory appeal from

the bankruptcy court to present an appropriate issue for this Court’s consideration, ‘(a) the appeal

must concern a question ‘of law,’ (b) that question must be one that is ‘controlling’, and (c) that

controlling question of law must be one ‘as to which there is substantial ground for difference of

opinion.’” Id., quoting Casey v. Long Island R.R., 406 F.3d 142, 146 (2d Cir. 2005). If any one

of these elements is not satisfied, leave to appeal should not be granted. Kore Holdings, Inc. v.

Rosen, (In re Rood), 426 B.R. 538, 548 (D. Md. 2010) (providing that “[i]f any one of these three

elements is unsatisfied, leave to appeal cannot be granted.”).

       Here, none of the elements are satisfied.

               1.      There Is No Controlling Question of Law.

       The order involved in this appeal did not involve a controlling issue of law. Rather, the

ruling on Mr. Kupersmith’s Third Extension Motion simply involved a matter of the bankruptcy

court’s inherent control over its own dockets and proceedings.



                                              ~9~
         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 10 of 15



       “An order involves a controlling question of law when reversal . . . would be dispositive

of the case as either a legal or practical matter and determination of the issue on appeal will

materially affect the outcome.” Pawlak, 520 B.R. at 183. A controlling question of law is “a

narrow, dispositive question of pure law.” Id.

       A trial court’s power to grant or deny additional time “is a basic tool committed to the

discretion” of a trial court for the purpose of carrying out the court’s “inherent power to control

its own docket to ensure that cases proceed before it in a timely and orderly fashion.” United

States v. Waldman, 579 F.2d 649, 653 (1st Cir. 1978), quoting United States v. Correia, 531 F.2d

1095, 1098 (1st Cir. 1976). See also, Edwards v. Cauthron, 124 F.3d 216, *2 (10th Cir. 1997)

(unpublished) (trial court’s “inherent authority . . . to manage its dockets includes discretion to

grant or deny continuances or extensions of time”), and McAllister v. Price Rite, Case No. 09-cv-

1888-VLB, 2013 WL 5187036, *15 (D. Conn. Sept. 13, 2013) (sua sponte granting nunc pro

tunc extension of time for filing summary judgment motion under Court’s inherent authority).

       In this case, the bankruptcy court’s Order Denying Third Extension was an ordinary case

management ruling that was not dispositive of anything, let alone a controlling question of pure

law. In this regard, in denying a debtor leave to appeal an interlocutory bankruptcy court order

continuing a trial date, the District Court for the District of Kansas succinctly found that “the

bankruptcy court’s decision did not involve a controlling issue of law. The decision did not

involve the merits of the case at all – it involved case scheduling and deadlines.” In re Kester,

Case No. 05-2250-CM, 2006 WL 2540393, *1 (D. Kan. Jan. 13, 2006). While the ruling below

effectively meant that Mr. Kupersmith’s ability to defend the Summary Judgment Motion could

be circumscribed, a risk that Mr. Kupersmith undertook volitionally, denying Mr. Kupersmith

more time did not resolve the Summary Judgment Motion.



                                              ~ 10 ~
         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 11 of 15



               2.      There Is No Substantial Disagreement As To Any Controlling Issue
                       Of Law.

       There is also no substantial disagreement as to the correctness of the order at issue on

appeal. To satisfy this requirement, it is not enough that the parties disagree as to the

interlocutory order. Pawlak, 520 B.R. at 184. Rather, there has to be “substantial ground for

disagreement . . . as to the controlling issues of law that informed the order.” Id. “An issue

presents a substantial ground for difference of opinion if courts, as opposed to parties, disagree

on a controlling legal issue.” Lynn v. Monarch Recovery Mgmt., Inc., 953 F. Supp. 2d 612, 624

(D. Md. 2013).

       Given that Mr. Kupersmith has not filed a motion for leave to appeal, he has not carried

his burden of establishing that there is substantial ground for disagreement here. And the ruling

at issue was well grounded in fact and law. Trial courts have “broad discretion to grant or deny a

motion for a continuance.” Farias v. Instructional Sys., Inc., 259 F.3d 91, 100 (2d Cir. 2001),

quoting United States v. Cusack, 229 F.3d 344, 349 (2d Cir. 2000). Here, it was reasonable to

deny Mr. Kupersmith’s Third Extension Motion in light of the deference given to him by the

bankruptcy court’s two prior extension orders, the passage of time, and the court’s clear

admonition in its earlier Second and Final Extension Order that such order was a final extension.

               3.      Immediate Appeal Would Not Advance The Termination of
                       Litigation.

       Immediate appeal would also not materially advance the termination of the litigation. In

this case, the Summary Judgment Motion remains currently pending. When summary judgment

is entered, or following a full trial on the merits of the Discharge Action, one of two things will

happen: either Mr. Kupersmith will prevail and this appeal will become moot, or Mr. Kupersmith

will not prevail and the bankruptcy court’s interlocutory rulings will merge into its final



                                              ~ 11 ~
         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 12 of 15



judgment. City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 141 (2d Cir. 2011)

(under “merger rule,” when a trial court “‘enters a final judgment in a case, interlocutory orders

rendered in the case . . . merge with the judgment,’ thereby rendering them amenable to appellate

review.”). At that time, Mr. Kupersmith can appeal the final judgment as well as any prior

interlocutory orders entered in the Discharge Action. Thus, nothing is gained from hearing an

appeal of the Order Denying Third Extension at this time. Rather, it would be a waste of judicial

resources should the bankruptcy court rule in Mr. Kupersmith’s favor on the merits.

II.     Mr. Kupersmith’s Procedural Failures Also Justify the Dismissal of This Appeal.

        As an exercise of its discretion, this Court should also dismiss this appeal on non-

jurisdictional grounds, due to Mr. Kupersmith’s failure to file the required designation of items

and issue statement (“Designation and Statement”). While not affecting the validity of his or her

appeal, a bankruptcy appellant’s “failure to take any step other than timely filing the notice of

appeal . . . is ground only for the district court . . . to act as it considers appropriate, including

dismissal of the appeal.” Fed. R. Bankr. P. 8003(a)(2).

        Bankruptcy Rule 8009(a)(1) requires that an appellant file “a designation of the items to

be included in the record on appeal and a statement of the issues to be presented” within 14 days

after the appellant’s notice of appeal as of right becomes effective under Bankruptcy Rule 8002,

or an order granting leave to appeal is entered. Fed. R. Bankr. P. 8009(a)(1)(A), (B)(i)(ii). Also,

pursuant to Bankruptcy Rule 8002(b), if an appellant such as Mr. Kupersmith files a notice of

appeal after the bankruptcy court enters the subject order – but before the court disposes of a

motion for reconsideration of the subject order under Bankruptcy Rule 9024 – the notice of

appeal becomes effective when the order disposing of the motion for reconsideration is entered.

Fed. R. Bankr. P. 8002(b)(1)(D), (b)(2).



                                                ~ 12 ~
         Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 13 of 15



       As a matter of well-established law, the Second Circuit has succinctly stated that “[f]iling

a Designation and Statement is mandatory.” In re Lynch, 430 F.3d 600, 603 (2d Cir. 2005). For

this reason, a bankruptcy appeal “cannot proceed” unless the appellant’s failure to timely file the

Designation and Statement resulted from excusable neglect. Id.; see also id. at 605 (“If a party

fails to file a Designation and Statement on time, and an untimely filing is disallowed because no

excusable neglect has been shown, the appeal has to be at an end.”).

       In this case, as Mr. Kupersmith filed his Notice of Appeal after the bankruptcy court

entered its Order Denying Third Extension – but before the court disposed of his Motion to

Reconsider – the Notice of Appeal became effective when the court entered its Order Denying

Reconsideration on March 15, 2019. Fed. R. Bankr. P. 8002(b)(1)(D), (b)(2). Accordingly, Mr.

Kupersmith’s deadline to file a Designation and Statement was March 29, 2019. Fed. R. Bankr.

P. 8009(a)(1)(B)(i).

       Mr. Kupersmith has failed to file a Designation and Statement, and his time to do so has

lapsed. Mr. Kupersmith also has not sought an extension of time within which to file a

Designation and Statement. He furthermore has not demonstrated excusable neglect under

Bankruptcy Rule 9006(b)(1), and no such neglect can be gleaned from the record. Lynch, 430

F.3d at 603 (affirming district court’s dismissal of bankruptcy appeal where appellant failed to

establish excusable neglect for failing to timely file Designation and Statement); In re Am. Land

Acquisition Corp., 599 F. Appx. 401 (2d Cir. April 22, 2015) (same).

       For the foregoing reasons, this Court should also dismiss this appeal due to Mr.

Kupersmith’s failure to file a Designation and Statement.




                                             ~ 13 ~
        Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 14 of 15



                                      CONCLUSION

      For the reasons stated above, the Court should dismiss this bankruptcy appeal.

Dated: April 16, 2019                      Respectfully submitted,

                                           WILLIAM K. HARRINGTON
                                           United States Trustee for Region 2

                                   By:     /s/ Andrew D. Velez-Rivera
                                           Andrew D. Velez-Rivera
                                           Trial Attorney

                                   By:     /s/ Holley L. Claiborn
                                           Holley L. Claiborn / ct 17216
                                           Trial Attorney


RAMONA D. ELLIOTT                          WILLIAM K. HARRINGTON
Deputy Director/General Counsel            United States Trustee for Region 2
P. MATTHEW SUTKO                           KIM L. McCABE
Associate General Counsel                  Assistant United States Trustee
SUMI SAKATA                                HOLLEY L. CLAIBORN
Trial Attorney                             ANDREW D. VELEZ-RIVERA
                                           Trial Attorneys

U.S. Department of Justice                 U.S. Department of Justice
Executive Office for                       Office of the United States Trustee
 United States Trustees                    150 Court Street, Room 302
441 G Street, NW, Suite 6150               New Haven, CT 06510
Washington, DC 20530                       Tel: (203) 773-2210
Tel: (202) 307-1399                        Fax: (203) 773-2217
Fax: (202) 307-2397                        Email: Holley.L.Claiborn@usdoj.gov




                                          ~ 14 ~
        Case 3:19-cv-00390-VAB Document 6 Filed 04/16/19 Page 15 of 15




                            CERTIFICATE OF SERVICE

       I certify that on April 16, 2019, I served the MOTION TO DISMISS
BANKRUPTCYAPPEAL via the CM/ECF Electronic Filing system and/or regular United States
mail on the following:

Corey Kupersmith
41 B Byram Terrace Drive
Greenwich, CT 06831

                                       /s/ Holley L. Claiborn
                                       Holley L. Claiborn




                                      ~ 15 ~
